Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 line 16: “the portion” lacks antecedent basis as it is unclear whether it refers a specific portion or each portion (or all portions) of the claimed driver elements.  Claims 8 and 15 exhibit similar issues and therefore rejected.  Dependent claims 2-7, 9-14, 16-20 are also rejected for inheriting the deficiencies from the parent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheong (NPL titled “Yagi–Uda Antenna for Multiband Radar Applications”, available in IDS)
 Cheong discloses
1. A directional antenna comprising: 
a main element; 
a pair of reflector elements (bottom strips; Fig. 1) connected to the main element (vertical) and configured to improve the directionality of the antenna in a first frequency band (abstract: Measured operating frequencies are 1.89, 2.54, and 3.51 GHz); 
a first pair of driver elements connected to an end of the main element, wherein the first pair of driver elements is parallel to the pair of reflector elements and is configured to operate in a second frequency band; and a second pair of driver elements connected to the main element between the pair of reflector elements and first pair of driver elements, wherein the second pair of driver elements is configured to operate in the first frequency band (Fig. 1-6, abstract), and 
wherein each element of the second pair of driver elements includes a right angle between the ends of each element of the second pair of driver elements so that a portion of each element of the second pair of driver elements is parallel to the pair of reflector elements and the portion is configured to improve the directionality of the antenna in the second frequency band (see Figs. 1-6, abstract, description, Cheong does not expressly state that the portion improves the directionality in the second frequency band; however, Cheong mentions that to enhance directivity, branch-line director elements are used in the design of driver … that allows the antenna to operate in either single or multiple frequencies; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the structure of the driver is designed to work in conjunction with the director for directivity improvement).  
2. 1, wherein the main element, the pair of reflector elements, the first pair of driver elements, and the second pair of driver elements are coplanar (Cheong, Fig. 1, 6).  
3.1, wherein the main element, the pair of reflector elements, the first pair of driver elements, and the second pair of driver elements are printed on a dielectric material (Cheong, Fig. 6).  
4.1, wherein the pair of reflector elements are connected to the main element at right angles and on opposite sides of the main element (Cheong, Fig. 1).  
5.1 further comprising a director element placed a distance separated from the first pair of driver elements, wherein the director element is parallel to the pair of reflector elements and is configured to improve the directionality of the antenna in the second frequency band (Cheong, Fig. 1).  
6.5 further comprising at least one additional director element, wherein the at least one additional director element comprises: a first sub-element parallel to the pair of reflector elements and configured to improve the directionality of the antenna in the second frequency band; and two additional sub-elements connected to opposite ends of the first sub-element at right angles and configured to improve the directionality of the antenna in the first frequency band (Cheong, Figs. 1-6, description)  
7.6 wherein the at least one additional director element comprises at least three additional director elements (Fig. 1).  
Re claims 8-20, see discussion regarding claims above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887